Mr.. Chief Justice Neil
delivered the opinion of the Court.
It appears that the complainant caused to be prepared a bill for the purpose of enjoining the defend*229ant from doing certain things not necessary here to he specified; that he presented this hill to one of the circuit judges of the State and obtained a fiat; that the hill was filed in the chancery court of Claiborne county and an injunction was issued; that thereafter the defendant filed a motion to dissolve the injunction, and also filed a demurrer to the hill; that the chancellor toot these matters under advisement; that thereupon a petition was filed in the court of civil appeals to supersede the injunction on the theory that this injunction, while negative in form, was really active in effect, and also on the ground that it finally disposed of the matters in controversy. One of the judges of the court of civil appeals granted the supersedeas. Thereafter a motion was made before the full court to discharge the supersedeas because improvidently granted, the motion was disallowed, and the complainant taxed with the costs of that proceeding. Thereupon a petition was filed in this court to obtain the writ of certiorari to bring the case to this court, to be here tried and determined.
We have repeatedly had applications of this hind before us, and have as often declined to interfere for want of jurisdiction-. Chapter 82 of the Acts of 1907 gives the court of civil appeals appellate jurisdiction ■in certain classes of cases, and in these cases gives them the power to grant writs of certiorari and super-sedeas from lower courts, just as the supreme court has power in cases within its jurisdiction. That act also provides that this court can review the decrees *230of the court of civil appeals only after final judgment therein. An order or decree overruling a motion to discharge the writ of supersedeas is not a final decree, and for that reason we have no jurisdiction to rehear the controversy in its present status.
The certiorari granted by one of the judges of this court in vacation was therefore improvident, and the petition must he dismissed.
The complainant will be taxed with the costs” of the proceedings in this court.